OPINION
Per CURIAM.
This is an action for the recovery of $324.73 with interest for money loaned by the plaintiff, Public Loan Corporation of Youngstown, to the defendant on or about December 8, 1954.
The petition alleges that the plaintiff made the loan in reliance upon a written financial statement which was false and untrue.
, To this petition the defendant filed an answer which admits he did make a loan with the plaintiff on the eighth day of December, 1954, and further denied generally the allegations contained in the plaintiff’s petition.
Bankruptcy was not pled in the answer although there is evidence that defendant was declared a bankrupt on or about June 27, 1955.
He did not list the plaintiff’s claim in his bankruptcy petition. He did list a claim owing to Public Loan Co., not Public Loan Corporation of Youngstown from whom defendant secured this loan, which is the subject matter of this present action. Plaintiff corporation is an entirely independent creditor from the company listed in the bankruptcy petition of defendant.
*147Under the pleadings in this case the defendant borrowed the money from plaintiff, Public Loan Corporation of Youngstown, executed his note therefor to plaintiff, Public Loan Corporation of Youngstown, and executed a receipt for the consideration thereof, and admits that it has not been paid, and not having listed the debt in his bankruptcy petition bankruptcy could not be claimed as a discharge, and was not set up as a defense in this action.
Therefore the plaintiff, Public Loan Corporation of Youngstown, was entitled to judgment on the pleadings for the amount of the loan regardless of whether there was a misrepresentation in the financial statement or application which he filed at the time of obtaining the loan, or any fraud in obtaining the loan.
Clearly the plaintiff, Public Loan Corporation of Youngstown, was entitled to judgment for the amount prayed for in its petition.
The judgment of the Municipal Court is reversed and final judgment is entered for plaintiff, Public Loan Corporation of Youngstown, as prayed for in the petition.
PHILLIPS, PJ, NICHOLS and GRIFFITH, JJ, concur.